The State




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       June 18, 2014

                                   No. 04-14-00029-CR

                                 Kimberly Ann RANGEL,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 11-2315-CR
                              William Old, Judge Presiding


                                      ORDER

      The Appellant’s motion for extension of time to file the brief is GRANTED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court